Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method that includes a “peripheral assistant control device”, which is a device that is in wireless communication with a computing device, and wherein an automated assistant is accessible via the computing device. The peripheral assistant control device responds to interaction with a touch interface, and in response to touch input, transmits other data that causes the automated assistant to perform a function, where the function is dependent on the currently active user being one of a first user and a second user.  Smith et al. (U.S. Patent No. 9,635,164), Smith (U.S. Patent No. 11,024,304), and Harrison (WIPO International Pub. No. 2019/234392) represent the closest prior art of record.  Smith et al. disclose an apparatus (Fig. 1, 110) with one or more buttons (126) which when pressed initiate a function of an automated assistant accessible by a portable electronic device (190) (column 5, line 42-53).  While Smith et al. disclose the buttons may be programmed to have “user selected functions”, Smith et al. do not disclose or suggest determining whether a currently active user of the remote apparatus is a first user or a second user and causing the automated assistant to execute a first automated assistant function or a second automated assistant function, respectively.  Smith discloses a virtual assistant companion device (Fig. 1, 100) that receives non-speech input from a user and transmits a request for performing a task to a virtual assistant accessible by a primary device (200) (column 6, lines 30-48).  However, Smith does not disclose or suggest determining whether a currently active user of the virtual assistant companion device is a first user or a second user and causing the response is personalized, the executed function would be the same for each user. Harrison therefore does not disclose or suggest causing the automated assistant to execute a first automated assistant function when a first user is determined to be the active user, and causing the automated assistant to execute a second automated assistant function when a second user is determined to be the active user, where the second automated assistant function is different from the first automated assistant function.  
Claim 14 is directed to a method that includes a “peripheral assistant control device” similarly to claim 1, where the location of the peripheral assistant control device is used to select between a first automated assistant function and a second automated assistant function.  Smith et al., Smith, and Harrison do not disclose or suggest causing the automated assistant to execute a first automated assistant function when the peripheral assistant control device is determined to be in a first area, and causing the automated assistant to execute a second automated assistant function when the peripheral assistant control device is determined to be in a second area, where the second automated assistant function is different from the first automated assistant function.  
Claim 20 is directed to a method for associating spoken utterances with interaction with a touch interface of a peripheral assistant control device.  Harrison discloses a method for associating spoken 
For the reasons given above, claims 1-7, 9-18, and 20-22 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golden et al., Gunther, Mann et al., Levi et al., Klein et al., Lee et al., Dumont et al., and Liu et al. disclose additional systems/methods for interactions with automated assistants and additional devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 9/30/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656